DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 17 May 2022 has been entered.  Claims 1-6, 8-15, 22, 23, 44 and 47 have been amended.  Claim 7 has been canceled.  Claims 16-21, 24-43, 45, 46 and 48-57 have been previously canceled.  Claims 1-6, 8-15, 22, 23, 44, 47 and 58 are currently pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Taska on 01 June 2022.

The application has been amended as follows: 

Claim 58, as reproduced below, was inadvertently left off the listing of claims filed on 17 May 2022 and should be included in the listing of claims.

58. (Previously Presented) A non-transitory computer readable recording medium with a program for a computer to execute the method claim 44.

Allowable Subject Matter
Claims 1-6, 8-15, 22, 23, 44, 47 and 58 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-6, 8-15, 22, 23, 44, 47 and 58 are allowable over the prior art as the prior art references taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant's independent claim language.  As enumerated below, the prior art discloses obtaining aerial images at a plurality of altitudes and correlating the images to obtain a high-resolution 3D model.  The prior art does not disclose the limitations “wherein the processor is configured to: output at least one of the image-processed data or the visualized data obtained; acquire a first aerial image including a plurality of individual fruit trees during a deciduous period in a fruit farm field; process the first aerial image to extract a whole crown skeleton including the plurality of individual fruit trees; extract vertexes of each crown skeleton corresponding to each individual fruit tree; extract a crown candidate region of a minimum polygonal shape including all the vertexes as an identification criterion for each individual fruit tree and extract a centroid of the crown candidate region; acquire a second aerial image of the fruit tree farm field at the time of identifying a crown at the same scale as the first aerial image; process the second aerial image to extract a whole crown image including the plurality of individual fruit trees; and collate the crown candidate region and the centroid of the identification criterion with the whole crown image to identify a crown region of each individual fruit tree in the second aerial image.”
The closest prior art being Otomo et al., JP Publication No. 2014-006148 (A) discloses a system and method for aerial photograph imaging using unmanned aircraft to create a precision 3d image model.  The unmanned aerial vehicle flies at a high altitude to acquire a wide area image including a measurement range and a three-dimensional position based on the wide area image.  The unmanned aerial vehicle flies at a low altitude and acquires a plurality of high-resolution images, each image acquired at predetermined distance intervals, as well as the positions at the time of acquiring each high-resolution image and then matches and correlates the wide area image and the high-resolution image.  Adjacent high-resolution images are matched as well in a separate embodiment and a 3d model is generated over the entire measurement range.
Sugiura, Ryo, et al. "Development of high-throughput field phenotyping system using imagery from unmanned aerial vehicle." 2015 ASABE Annual International Meeting. American Society of Agricultural and Biological Engineers, 2015 discloses a system and method for phenotyping using field imagery from an unmanned aerial vehicle.  During the flight, a camera mounted on the UAV captures images of the field every 2 seconds.  The aerial images are assembled and a composite image of the entire field is generated.  A three-dimensional (3D) model of the field is generated as a point cloud using structure from motion and semi-global dense matching. With these techniques, the physical size of the plants in the field was retrievable as digital information.
Newly cited Niccolai, Andrew, Melissa Niccolai, and Chadwick Dearing Oliver. "Point set topology extraction for branch and crown-level species classification." Photogrammetric Engineering & Remote Sensing 76.3 (2010): 319-330 discloses a system and method to differentiate between eastern hemlock and eastern white pine.  The system and method use remote sensing platforms to provide data on individual tree crown locations and species over large geographic areas.  High spatial resolution digital images are acquired for the visual recognition of individual tree crowns for automatic individual crown information extraction and species identification.  The study used digital representations of spatial relationships found in the morphological structures of highly variable branch and crown objects using high resolution imagery.  The topology of branches and crowns can be quantified within an image scene via extraction of crowns from a series of high-resolution color infrared (CIR) aerial images.

With respect to the independent claim, the claimed limitations “wherein the processor is configured to: output at least one of the image-processed data or the visualized data obtained; acquire a first aerial image including a plurality of individual fruit trees during a deciduous period in a fruit farm field; process the first aerial image to extract a whole crown skeleton including the plurality of individual fruit trees; extract vertexes of each crown skeleton corresponding to each individual fruit tree; extract a crown candidate region of a minimum polygonal shape including all the vertexes as an identification criterion for each individual fruit tree and extract a centroid of the crown candidate region; acquire a second aerial image of the fruit tree farm field at the time of identifying a crown at the same scale as the first aerial image; process the second aerial image to extract a whole crown image including the plurality of individual fruit trees; and collate the crown candidate region and the centroid of the identification criterion with the whole crown image to identify a crown region of each individual fruit tree in the second aerial image” in conjunction with other elements of the independent claims are not suggested, anticipated or found to be obvious over the prior art made of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRACY MANGIALASCHI/Examiner, Art Unit 2668              
/VU LE/Supervisory Patent Examiner, Art Unit 2668